Citation Nr: 0310014
Decision Date: 01/23/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-17 865	)	DATE JAN 23, 2003
	)
	)

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the Department of Veterans Affairs in 1967.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


 INTRODUCTION

The veteran served on active duty from May 1953 to April 1955.

In October 1996, the Board of Veterans Appeals (Board) denied the veterans claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the Department of Veterans Affairs in 1967.  At that time, it was found that, prior to the LSD-25 treatment, the veteran had had a long-standing history of treatment for psychiatric disorders, which included chronic severe anxiety reaction, reactive depression with mild hysterical features, headaches, a predisposed borderline personality disorder and alcohol abuse.  It was then found that the symptoms after the 1967 LSD treatment showed a continuing manifestation of the preexisting disorders and did not demonstrate an increase in pathology beyond the normal progression of the disabilities.  He appealed this decision to the Court of Veterans Appeals (now known as the Court of Appeals for Veterans Claims) (CAVC); CAVC upheld the decision of the Board in a decision rendered on July 21, 1998.  The United States Court of Appeals for the Federal Circuit; affirmed the decision of the CAVC in a decision rendered in August 1999.

In November 1999, the veteran submitted a request to reopen his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the Department of Veterans Affairs in 1967.  This was denied by the Wichita, Kansas, Department of Veterans Affairs (VA), Regional Office (RO) in December 1999.  On May 4, 2001, the Board issued a decision which found that the veteran had not presented sufficient new and material evidence to reopen his claim.  In May 2002, a Joint Motion for Remand was entered, which requested that the Boards May 2001 decision be vacated and returned to the Board, based upon the argument that the Boards decision had not been supported by an adequate assessment of the evidence of record.  On May 24, 2002, the CAVC ordered that the May 2001 Board decision be vacated.  Copies of the Joint Motion for Remand and the CAVCs order have been associated with the claims file.  The case is now again before the Board for appellate review.
 
FINDINGS OF FACT

1.  The Board denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the Department of Veterans Affairs in 1967 in October 1996.

2.  Some of the evidence submitted since the October 1996 Board decision is relevant to and probative of the question of whether the LSD-25 treatment in 1967 resulted in additional disability, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the Department of Veterans Affairs in 1967 has been submitted.  38 U.S.C.A. §§ 5107, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has submitted sufficient new and material evidence to reopen his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the Department of Veterans Affairs in 1967.  He stated that this additional evidence supports his claim that this treatment resulted in additional disability, for which he should be compensated.

In the interest of clarity, the factual background of this case will initially be set forth.  The relevant laws and regulations will then be briefly reviewed.  Finally, the Board will analyze the case and render a decision.

Factual background

The pertinent evidence of record included the report of a 1962 period of VA hospitalization.  This showed that the veteran had been brought to the hospital by a member of Alcoholics Anonymous; his history reflected that he had been an alcoholic for two years.  The objective examination showed tremulousness and the diagnosis was acute and chronic alcoholism.  He was re-admitted to a VA facility in December 1963, at which time he was treated for a duodenal ulcer.  He noted that he was worried about having lost a good job 8 months previously and that he was concerned about the financial status of his wife and young children.  He seemed to be troubled and could not relax.  In March 1964, he was again hospitalized at a VA facility.  A psychosomatic consultation found that he had severe anxiety with depression; feelings of self-depreciation, inadequacy and discouragement; compulsive behaviors; and an extremely low tolerance when stressed.  The diagnosis was chronic and severe anxiety reaction.  A September 1964 statement from a private physician noted that the veteran had been treated on one occasion in November 1955 for complaints of abdominal pains.

In conjunction with an April 1964 claim for service connection for nervous and ulcer conditions, the veteran submitted several lay statements.  These indicated that the veteran had begun to experience nervous problems in 1955.  Service connection for a psychiatric disorder was denied by a rating action issued in May 1964.

The veteran was then hospitalized at a VA facility from March to June 1966.  His chief complaints included feelings of pins and needles in the right hand, right thigh and right leg, right side of the tongue, pain about the elbow and an increasing fear that he was losing his mind.  He could provide no clear information as to when the symptoms had begun.  He stated that he had been brought in previously in order to sober up; however, he denied that he was drunk.  Rather, he indicated that he had been very nervous and that he had had a few drinks due to his sickness.  He commented that he had become irritable towards his wife and children, that he had memory lapses and that he had felt more sad over the past year for no apparent reason.  His wife stated that things at home were fine and that everything would be better if the veteran just did not drink so much.  

During the examination, the examiner noted the odor of alcohol on the veterans breath.  The veteran engaged in denial and his mood was of dejection and sadness.  He was very worried about how he would provide for his family.  His physical complaints resolved with the use of traction and various forms of physiotherapy; however, he was still tense and anxious.  The diagnoses included reactive depression with severe anxiety, mild hysterical features and excessive use of denial, with a predisposition to a borderline personality inadequate personality of dull normal intelligence level.  In August 1967, a psychophysiologic reaction of the gastrointestinal tract was diagnosed.

In September 1967, the veteran was admitted to a VA facility, at which time he complained of a lot of acid in the stomach; he was also very nervous and restless.  On October 5, 1967, he signed a consent form, agreeing to participate in the investigational use of and treatment with LSD-25.  The veteran acknowledged that the treatment was investigational, and he acknowledged the risks involved.  The possibility of complications was explained to him.  It was also noted that the veteran acknowledged that no promises had been made to him as to the possible results of the treatment.  On October 10, 1967, he was given one oral dose of LSD.  He described himself as feeling drunk but indicated that his thinking was good.  He then signed out of the hospital against medical advice on October 15, 1967 because one of his children had the flu.  On October 23, 1967, his progress was noted on a VA Form 10-2943; this noted normal social behavior.  It was again stated that he had signed out against medical advice.

The veteran was re-admitted to a VA facility in December 1967.  He complained of increased nervous tension and was depressed.  He discussed the possibility of additional LSD treatment with his therapist; however, he was discharged because he had not returned from a pass.  The hospitalization summary indicated that the veteran had had one LSD dose in October 1967.  The diagnosis was inadequate personality manifested by failure to make satisfactory vocational or interpersonal adjustment.

The veteran was admitted to a VA facility for alcoholic detoxification from February to March 1968.  From the day he was admitted he denied having an alcohol problem and he eloped from the hospital two weeks later.  In 1969, he was diagnosed with an active, small, recurrent duodenal ulcer and with schizophrenic reaction (by records).  A May 1969 vocational rehabilitation examination also diagnosed chronic undifferentiated schizophrenic reaction.

The veteran was hospitalized by VA in May 1972 for complaints of extreme nervousness for the past 6 months.  His problems seemed to be consistent with his unstable emotional status and with anxiety with depression.  The diagnoses were recurrent peptic ulcer disease, anxiety neurosis and chronic alcoholism.  In February 1974, he was re-admitted for a long history of nervousness and anxiety.  The diagnosis was adult situational reaction with associated severe anxiety.

The veteran was interviewed by the VA social work service in January 1975.  During the interview, he was tremulous, unable to remember things and generally depressed.  Again, he was noted to express self-depreciation and feelings of inadequacy.  He was subsequently diagnosed with an anxiety neurosis during a January to February 1975 hospitalization and with a chronic duodenal ulcer and adult situational reaction following an August 1975 hospitalization.

A March 1975 statement from the veterans wife indicated that the veteran had had stomach trouble and nervousness since 1954.  She stated that he had taken medications for his stomach and nerves and that he was constantly worried about financial concerns and his children.  Additional statements submitted at this time also noted that the veteran had had nervousness and stomach complaints as early as 1955.
 A February to March 1976 VA hospitalization diagnosed the veteran as suffering from an ulcer disorder and chronic anxiety reaction.  In April 1978 an electroencephalogram (EEG) was performed which showed a left hemisphere disorder of maximum intensity in the left posterior frontal temporal region.  In March 1981, he complained of headaches followed by a visual distortion, which occurred 2 to 3 times per day.  He was diagnosed with an organic brain syndrome and a questionable temporal disorder, probably with cerebral cortical atrophy.

A VA staff psychiatrist offered an opinion in August 1983 that the veteran had a severe anxiety disorder, a long chaotic social adjustment, pan-anxiety, a passive-dependent relationship with his spouse and severe somatization suggesting the presence of a personality disorder and a generalized anxiety disorder.  The opinion also noted that there are several perceptual changes that occur after the use of LSDthese included an increase in visual imagery, depth perception, the intensification of odors and tastes and difficulties with the perception of time.  However, the veteran had reported none of these after his single dose of LSD.  The above-noted abnormal EEGs were felt by the examiner to possibly show the presence of a brain hemisphere disturbance which could be responsible for the veterans visual disturbance and other complaints.  It was opined that there were no long-term effects of LSD in the veterans case and that there was no disruption in the existing personality leading to a psychotic state.  He had been fired from jobs prior to his dose of LSD.  It was concluded that the LSD treatment in 1967 ..did not cause the veterans injury or aggravation of his existing psychiatric problem.  His unemployability has no relation to the LSD-25 treatment he received.

The veteran also submitted some excerpts from an American Medical Association publication entitled Psychoactive Drugs.  On page indicated that psychedelic drugs such as LSD usually cause hallucinations; that long-term side effects may cause irresponsible behavior; and that a single use may result in long-term psychological upset.  
 In January 1985, a private physician, H.D.A, M.D., following a review of the record, stated that:

The progression of neuropsychiatric disorder in this medical record from anxiety and depression related to alcohol abuse to organic brain syndrome, temporal lobe disorder, and schizophrenia following exposure to LSD is strongly suggestive of a post-LSD syndrome.

He also commented that the record implied that the veteran suffered from a post-LSD psychotic and perceptual disorder, both of which were likely to follow the use of a drug like LSD.  However, any clear diagnosis would require additional neuropsychological testing.

In February 1985, R.E.S., Ph.D, provided a statement to an attorney representing the veteran in a claim under the Federal Torts Claims Act.  This referred to the veterans belief that the psychotic nature of his depression was related to the LSD treatment he received at VA.  It was stated that, given the veterans limited education, lack of psychological mindedness, inability to be reflective, and poor conceptualization skills, he was too primitive to have received any benefit from LSD treatment.

B.D.T., M.D., indicated that she had examined the veteran but admitted that there had been no records for her to review and that her information came from what the veteran told her at the time of the interview.  He reported suffering from headaches, visual distortions and sleep problems; he also referred to a history of depression.  He commented that he had only been a moderate beer drinker, which he quit in 1970.  It was opined that the veterans headaches and visual problems might have been some kind of seizure disorder.  The veteran related these conditions to his VA LSD treatment.

In May 1985, R.E.S. conducted numerous psychologic tests, following which he concluded that the veterans diagnosis was major depression, psychotic in nature, which was likely to be long-standing.  The tests also suggested that the depression had become ego-syntonic, that there was a psychophysiologic reaction, and that he had an inadequate personality disorder.

Dr. H.D.A., after reviewing the veterans record and after reading a paper relative to the apparent use of LSD for the treatment of alcoholism at the Topeka VA medical center in 1967, offered his opinion that the dosage that was most likely given to the veteran was too high, approximately 5-10 times the amount necessary to induce a toxic psychosis.  He stated his agreement with the diagnoses of a duodenal ulcer and a personality disorder, variously diagnosed as an inadequate or passive aggressive type.  However, he believed that the diagnosis of alcohol abuse was much less clear.  It was admitted that excessive use of alcohol can result in peptic ulcer disease and that many people suffering from emotional difficulties self-medicate with alcohol.  Despite this, the physician opined that it was likely that the veteran suffered from a progressive disorder of the central nervous system which was probably related to his LSD exposure.  It was stated that the veteran had one post-LSD disorder, namely a chronic visual disorder.  This disorder had worsened his already existing anxiety, depression, and feelings of emotional inadequacy.  He also noted that the development of temporal lobe epilepsy in LSD users was not uncommon.

In June 1986, a VA Director of Neurology Service noted that there was no real evidence of record that the veteran had epilepsy.  There was no clinical history of seizures and the EEG findings were of uncertain significance.  Therefore, the question of whether any seizure disorder was related to LSD exposure was rendered moot, since there was no indication he had seizures.

On June 25, 1986, the Director, VA Mental Health and Behavioral Sciences Service, opined that the veterans clinical records showed no causal relationship between his LSD treatment on October 11, 1967 and the veterans current disabilities.  It was noted that prior to the LSD treatment, the veteran had been admitted for the treatment of peptic ulcer disease, alcoholism, and complaints of nervousness.  On each of these occasions, he left the hospital against medical advice.  It was also noted that prior to this treatment he had noted that he had had days when he could not work due to his nerves and trouble concentrating.  It was concluded that there was no evidence to indicate that the LSD treatment has decreased his ability to hold a job or had resulted in the development of a progressive disorder of the central nervous system (i.e., temporal lobe epilepsy).  The suggested diagnoses were chronic atypical anxiety disorder, with history of increased autonomic activity; apprehensive expectation; depression; symptomatic alcohol abuse; and marginal adjustment to social and occupational requirements.

In 1987, the veteran submitted several statements from his wife and children.  These indicated that the veteran had not had problems prior to the LSD treatment.

A February 1994 EEG report found fast activity over the anterior regions, spreading posteriorly.  This was thought to be possibly related to the pharmacological effects of medication.

The veteran was examined by VA in April 1994.  This report referred to his medical treatment both before and after 1967; it was noted that there was no indication of preexisting psychiatric symptoms.  The veteran stated that his LSD experience had been serious and that he had never recovered from it.  The diagnosis was post-hallucinogen perception disorder secondary to alleged controlled experimental use of LSD in medical treatment in 1968.

A short article from The American Medical Association Home Medical Encyclopedia was submitted.  This indicated that LSD has no medical role, that it can produce what was described as bad trips, that there might be flashbacks, and that, while there is no indication that it results in psychosis, it may act as a trigger in those predisposed to mental illness.

The veteran testified at a personal hearing at the RO in October 1994.  At that time, he stated that he had been administered three doses of LSD in 1967.  He indicated that he currently suffered from nervousness and he stated that he would have flashbacks, and heard loud noises.  His wife indicated that he had undergone personality changes since the LSD treatment, that he had become irritable and had memory troubles.

In November 1994, the Chief of Staff of the Wichita VA Medical Center reviewed the entire claims folder and stated that the record made it quite clear that the veteran had not suffered any injury from the use of LSD.  Although he had received one dose of LSD in 1967, this did not result in a psychosis.  It was noted that the veteran had had anxiety and chronic alcoholism prior to the LSD treatment and that he currently suffered from severe depression and anxiety; however, these conditions were not related to the LSD treatment.  There was no disability documented in the file that could have been caused by the administration of LSD.  While there was a suggestion of the presence of an organic brain disorder in 1981, there was no evidence to suggest that LSD use results in organic brain damage.  There was, on the other hand, substantial evidence that alcohol abuse, which the veteran engaged in for many years, can cause organic brain damage.  The conclusion was there was no negligence on the part of VA.

Another EEG was performed in June 1995.  This showed fast activity over the anterior regions, spreading posteriorly.  This might have been due to the pharmacological effect of medication.

The veteran testified at a personal hearing in November 1995.  He expressed his belief that all references to alcoholism had been expunged from his record and that VA had determined that he was not an alcoholic.  Again, he and his spouse testified that his disabilities were related to the use of LSD in 1967.

The veteran was then examined in July 1996.  His subjective sensory complaints were noted, which included visual distortions, neuritic pains in the head accompanied by impaired concentration, memory lapses and disorientation.  The diagnosis was organic personality syndrome (personality changes due to medical condition).

The evidence submitted subsequent to the October 1996 Board decision includes VA outpatient treatment records developed between November 1999 and August 2002.  The treatment notes reflected the veterans continuing treatment for various neurological complaints (visual disturbances, noises seeming louder and lights brighter) which he related to his 1967 LSD treatment.  He also complained of flashbacks.  The diagnosis in these records was hallucinogen persisting perception disorder.  

The veteran underwent VA neurological testing on June 28, 2002.  He complained of difficulty with visual/spatial processing, which suggested possible nondominant (right) hemisphere involvement.  He also displayed a mild level of depression.  The examiner stated 

The neuropsychological research involving LSD has shown evidence of deficits in visual abstraction and concept formation, an area that is also a weakness for [the veteran].  However, it must be noted that these studies have generally involved recreational users who were often using multiple drugs, as well.  I am not aware of cognitive research that has studied a single massive dose of LSD, although the patients symptoms and current cognitive findings appear to be within expectation with known LSD side effects.

On August 27, 2002, the veterans treating VA physician, a staff psychiatrist, reviewed the records back to the 1960s.  These showed treatment for anxiety, depression, alcohol abuse and various gastric complaints.  It was noted that the veteran had not had any hallucinations prior to the LSD treatment; however, subsequent to this treatment he had recurrent perception distortions and hallucinations.  The examiner then opined that [t]his patient has not consumed alcohol in years and while he continues to have some symptoms of anxiety and depression, his principle diagnosis is hallucinogen persisting perception disorder which was directly caused by LSD treatment in October 1967 at this facility.


Relevant laws and regulations

Initially, there were amendments made to the regulations governing new and material evidence as part of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  These amendments altered the definition of what constitutes new and material evidence, see 38 C.F.R. § 3.156(a) (2002), as well as redefining the application of the duty to assist, see 38 C.F.R. § 3.159(c) (2002), and finding that medical examinations and opinions are required only after new and material evidence has been presented, see 38 C.F.R. § 3.159(c)(4)(iii) (2002).  However, these amendments are only effective prospectively for claims filed on or after August 29, 2001.  Therefore, since this claim was filed in November 1999, the definition of new and material evidence effective at that time will be used.  Despite not being required to, the RO sent the veteran and his representative a letter in May 2002, which explained the provisions of the VCAA and of his and VAs duties.  In October 2002, the veterans representative forwarded further evidence in support of the claim.  Since there is sufficient evidence of record to reopen this claim, no further notification or assistance to the appellant needs to be rendered at this point.

When a claim is disallowed by the Board of Veterans' Appeals, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  38 U.S.C.A. § 7104(b) (West 1991).  However, when a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2002).  "New and material evidence" means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in conjunction with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).
 
Analysis

After carefully reviewing the evidence of record, it is found that the evidence received after the October 1996 Board decision is clearly relevant to and probative of the question of whether the veteran suffers from additional disability that can be related to the LSD-25 treatment he received in October 1967.  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimants injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Taking this evidence as credible, for the sole purpose of the claim to reopen, it is found that it must be considered in order to fairly decide the merits of the claim.  When there is such evidence, [t]his does not mean that the claim will always be allowed, just that the case will be reopened and the new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the appellant is required to comply with due process requirements.  A separate letter will be sent to the appellant, with a copy to his attorney, which discusses this matter.  After expiration of the 60-day period discussed in that letter, or receipt of a response from the appellant or his attorney, whichever comes first, the Board will ensure that all necessary development has been undertaken in this case and will prepare a separate decision addressing the merits of this claim.




	(CONTINUED ON NEXT PAGE)
 
ORDER

New and material evidence having been submitted to reopen the veterans for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the Department of Veterans Affairs in 1967, the claim is reopened, and, to that extent only, the appeal is granted.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
